DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Applications Nos. 14/259057 and 12/020369 is acknowledged.
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Applications Nos. 60/898310 and 61/023674 is acknowledged.

Status of the Claims
Canceled: 1–20
Examined herein: 21–37

Claim Interpretation
Claims 21, 28 and 32 are directed to abstract ideas: various mathematical operations (e.g. interpolation and "a weighting function") on melting curve data; many of the dependent claims also recite other mathematical operations.  Claims 21, 28 and 32 also recite user interfaces and particular functions carried out by those interfaces, and those functions are directly and specifically tied to the mathematical operations: the weighting function is applied to the points that have been selected on the user interface.  Hence, the examiner believes that these claims recite non-abstract elements that are sufficient to limit the abstract ideas to a particular technological environment; i.e. a specific user interface with specific prescribed functionality that is specifically tied to and affects how the abstract idea operates in the context of the claim as a whole.  The claims therefore recite elements that render them significantly more than an abstract idea per se. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21–37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wittwer, et al. (Clinical Chemistry 2003; on IDS of 17 Jul 2018); Gabarro, et al. (Analytical Biochemistry 1978; on IDS of 17 Jul 2018); MathWorks, Inc. (Curve Fitting Toolbox 2004; on IDS of 17 Jul 2018); and Lerner (US 2006/0269947; on IDS of 17 Jul 2018).
Claim 21 is directed to a method comprising:
a.	"physically dissociating …"
b.	"operating a emission detector to measure intensities …"
c.	"interpolate the measured intensities of light …"
i.	"providing a user interface … to display a plurality of data points …"
ii.	"the user interface also providing for user-specified marking of data points ..."
iii.	"causing the processor to apply a weighting function to the user-marked data points …"
d.	"generate a differential dissociation curve …"
e.	"generate an adjusted differential dissociation curve …"
f.	"generate the adjusted differential dissociation curve on a machine display"
Wittwer teaches a method of determining the melting curve of a DNA sample, comprising:
a.	melting a DNA sample by gradually increasing its temperature (p. 854 § "Melting Curve Acquisition") 

c.	—
i.	a user interface that displays the melting curve (p. 854 § "Melting Curve Analysis"; p. 857, Fig. 3)
ii.	—
iii.	—
d.	calculating a derivative melting curve from the Savitzky-Golay polynomials at each point in the melting curve (p. 854 § "Melting Curve Analysis")
e.	normalizing the fluorescence intensity values to "the percentage of fluorescence between the top and bottom baselines at each acquisition temperature" (loc. cit.); setting 0% intensity to the "bottom baseline" necessitates subtracting that baseline from the intensity measurement data
f.	displaying the derivative melting curve (e.g. p. 856, Fig. 2)
Wittwer does not teach acquiring a melting curve at unequal temperature intervals, nor does Wittwer teach the "interpolate" or the "generate an adjusted differential dissociation curve" steps.
Gabarro teaches interpolating optical measurements of DNA melting to equally-spaced temperature intervals (p. 312 § “Interpolation of data”) (step c), implying that the data were acquired at unevenly-spaced temperature intervals (step b).  Since the data in Wittwer are fluorescence intensity measurements versus temperature, applying the interpolation procedure of Gabarro to the data in Wittwer will necessarily result in the interpolation of emission measurement data that represent emission intensities versus temperature.

MathWorks teaches a user interface for preprocessing data and fitting curves to those data.  The interface allows the user to "specify a range or domain of data to include" (p. 2-30); when applied to the melting curve of Wittwer and Gabarro, this constitutes marking a temperature range (step c.ii).  A piecewise cubic spline polynomial curve, which is the same kind of curve used by Gabarro, can then be fit to the included data (p. 3-69), which constitutes "apply[ing] a weighting function to the user-marked data points to generate a new sample value to be included in the set of interpolated intensities" (step c.iii).  Such steps are useful for excluding unimportant, noisy or erroneous data.  Wittwer implicitly teaches selecting and analyzing only a range of temperatures within the melting curve data: Fig. 3A shows that raw melting data were acquired over 70–90°C, but the subsequent analysis in Figs. 3B–D limits the temperature range to 81–89°C, the specific range in which the melting transition occurs.
The combination of Wittwer, Gabarro and MATLAB teaches acquiring and analyzing a melting curve from emission data, including modifying the melting curve by subtracting a baseline, but does not teach that the baseline is "based on valleys proximate to one or more peaks of the differential dissociation curve".
Lerner teaches methods "for processing a data set representing an amplification curve having a baseline portion and a growth portion" (Abstract).  Lerner teaches that "the analysis of the shape of C is roughly the end of linear portion before amplification occurs, xC provides a good estimate for the end cycle of the baseline portion" (0040).  Lerner further teaches that xC is identified as "the local minimum of the derivative curve that is adjacent to the local maximum that defines the height of a peak object" (0041).  So the quantity xC is Lerner defines a "valley[] proximate to one or more peaks of the differential dissociation curve".  And xC is used to define the linear portion of the curve, which in turn is used to define the baseline that is subtracted from the dissociation curve.
Claim 28 is directed to a system that implements the method of claim 21, and claim 32 is directed to a computer-readable medium comprising software for performing the method of claim 21.  Wittwer teaches a system comprising a LightCycler instrument and computer software (p. 854 §§ "Melting Curve Acquisition" and "Melting Curve Analysis") for performing the method, and execution of software on a computer necessitates the existence of a computer-readable medium containing that software.  MathWorks also teaches implementing data visualization and analysis procedures using software.
With respect to claims 22 and 29, Wittwer teaches identifying a peaks in each derivative melting curve (p. 856, top of col. 1).
With respect to claims 23, 30 and 33, Wittwer teaches modifying the derivative melting curve by normalizing and possibly temperature-shifting the original melting curves (p. 854 § "Melting Curve Analysis").
With respect to claim 24 and 34, Gabarro teaches computing a spectral density of the interpolated melting curve (p. 314), which is equivalent to a power spectrum of the curve.  Gabarro teaches using the spectral density to reduce noise in the data by applying "a classical low-pass filter" (i.e. by eliminating frequencies above "a predetermined [frequency] threshold") (loc. cit.) (step d).  Gabarro teaches that "proper analysis of the experimental results requires the elimination of unwanted noise 
With respect to claims 25 and 35, Wittwer teaches calculating a first-order (p. 855, Fig. 1) derivative of the Savitzky-Golay polynomials.
With respect to claims 26 and 36, Gabarro teaches that computing a power spectrum of the data includes performing a Fourier transform of the data into the frequency domain (p. 313 § “Profile smoothing”).
With respect to claim 27, Wittwer teaches measuring the fluorescence emission of a plurality of samples (p. 857, Fig. 3A).
With respect to claim 31, Lerner teaches removing "[derivative] peak objects that have a value less than the threshold value" (0012).
With respect to claim 37, Wittwer teaches that the DNA melting curve is generated in association with a PCR process (Abstract).
An invention would have been obvious to one of ordinary skill in the art if some motivation or teaching in the prior art would have led a person to modify prior art reference teachings to arrive at the claimed invention.  At the time of invention, said practitioner would have modified the method of DNA melting curve analysis taught by Wittwer to acquire and interpolate measurements at uneven temperature intervals, as taught by Gabarro, because Gabarro suggests that raw melting curve data have noisy temperature measurements, and thus unequally-spaced temperature intervals.  Gabarro teaches that interpolating the unevenly-spaced temperature intervals into evenly-spaced temperature intervals is a way of correcting for these noisy measurements; such correction is especially useful because the power spectrum computation of Gabarro and the Savitzky-Golay algorithm used by Wittwer to calculate the derivative melting curve both require that the data be evenly spaced (Gabarro, mid. of p. 312).  Gabarro further teaches that computing a power spectrum of the data, and using the power 
At the time of invention, said practitioner also would have been motivated to add steps whereby a user interface is used to select data points for inclusion in further data analysis, including fitting with piecewise cubic splines, as taught by MathWorks, to the method of Wittwer and Gabarro, because such steps are useful for excluding unimportant, noisy or erroneous data.  Given that MathWorks teaches that these data preprocessing steps can be applied to any kind of data, and that Wittwer teaches a computer interface whereby melting curve data are analyzed and visualized, said practitioner would have readily predicted that the combination would successfully result in a method in which a user interface is used to select a range of melting data, and interpolation is performed on those selected data points.
At the time of invention, said practitioner also would have been motivated to add a step of identifying a baseline region based on a "local minimum of the derivative curve that is adjacent to the local maximum" (i.e. a "valley[] proximate to one or more peaks"), as taught by Lerner, to the method of Wittwer, Gabarro and MATLAB because Lerner teaches that this is a simple way of identifying the baseline region in a PCR curve.  Given that Lerner, Wittwer and Gabarro are all directed to analysis of melting curve data, said practitioner would have readily predicted that the combination would result in a method of acquiring and analyzing melting curves from emission data, including subtracting a baseline based on a valley proximate to a peak in the derivative melting curve.
The inventions are therefore prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 21–37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–17 of U.S. Patent No. 9,977,860. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '860 fall wholly within the scope of the instant claims.
Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Soren Harward/Primary Examiner, Art Unit 1631